Citation Nr: 0920448	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic myofascial low back pain syndrome and spondylotic 
changes.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for hypercholesterolemia and, if so, whether service 
connection is warranted.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
July 1988, with approximately 3 years and 8 months of 
unverified prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in January 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

The Board notes that, in May 2007, the Veteran requested a 
hearing before a Decision Review Officer at the RO; however, 
he withdrew his hearing request in February 2008. 

The Board notes that the issue of entitlement to service 
connection for elevated cholesterol was previously denied by 
the RO in a rating decision issued in March 1989.  Prior to 
consideration of the Veteran's claim on the merits, the Board 
is required to consider the issue of finality, see 
38 U.S.C.A. §§ 7104(b), 5108; see also Barnett v. Brown, 8 
Vet. App. 1 (1995), and as such, the issue has been 
characterized as shown on the first page of this decision.  
Insofar as the Board's determination as to finality is 
favorable to the Veteran, he is not prejudiced by the Board's 
actions herein.  See Barnett, supra at 4; Bernard v. Brown, 
4 Vet. App. 384, 390-92 (1993).


FINDINGS OF FACT

1.  Chronic myofascial low back pain syndrome and spondylotic 
changes is manifested by demonstrated disc involvement and 
limited range of motion with radiating pain, tenderness, and 
spasms, without evidence of unfavorable ankylosis of the 
thoracolumbar or entire spine, any associated objective 
neurological abnormalities that warrant separate ratings, or 
incapacitating episodes.

2.  In a final decision issued in March 1989, the RO denied 
entitlement to service connection for elevated cholesterol.

3.  Evidence added to the record since the final March 1989 
RO denial is neither cumulative nor redundant of the evidence 
of record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for hypercholesterolemia.

4.  Hypercholesterolemia is a laboratory finding and not a 
chronic disability for which VA disability benefits may be 
awarded.

5.  The Veteran is service-connected for chronic myofascial 
low back pain syndrome and spondylotic changes, evaluated as 
40 percent disabling; glaucoma, evaluated as 10 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
superficial thrombophlebitis of the left leg, evaluated as 
noncompensably disabling; status post-hemorrhoidectomy, 
evaluated as noncompensably disabling; bilateral scrotal 
varicocele, evaluated as noncompensably disabling; resulting 
in a combined 50 percent disability evaluation.

6.  The Veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
chronic myofascial low back pain syndrome and spondylotic 
changes have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5295 
[5242-5237], General Rating Formula for Diseases and Injuries 
of the Spine (2008).

2.  The March 1989 RO decision that denied entitlement to 
service connection for elevated cholesterol is final.  38 
U.S.C. § 4005(c) (1988) [38 U.S.C.A § 7105 (West 2002 & Supp. 
2008)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008)].

3.  New and material evidence has been received to reopen a 
final previously denied claim for service connection for 
hypercholesterolemia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).

4.  Hypercholesterolemia is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

5.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

Regarding the evidence and information necessary to 
substantiate the Veteran's claim of entitlement to an 
increased rating, the Board notes that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for hypercholesterolemia is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and implementing 
regulations.  

Relevant to all claims decided herein, a November 2003 
letter, sent prior to the initial unfavorable AOJ decision 
issued in January 2004, advised the Veteran of the evidence 
that VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  

Additionally, the November 2003 letter informed the Veteran 
of the evidence and information necessary to substantiate his 
TDIU claim.  A January 2005 letter further advised him of the 
evidence and information necessary to substantiate his 
service connection and TDIU claims.  While the January 2005 
letter was issued after the initial rating decision in 
January 2004, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the Veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the January 2005 VCAA letter was issued, 
the Veteran's claims were readjudicated in the May 2005 
statement of the case and the May 2007 and November 2008 
supplemental statements of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

Relevant to the evidence and information necessary to 
substantiate the Veteran's claim for an increased rating for 
his back disability, he was sent a letter in November 2008 
that complied with the requirements articulated in Vazquez-
Flores, supra, to include providing him with the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
Veteran's increased claim was not readjudicated by the AOJ 
subsequent to this notice; however, he did not submit any 
additional evidence relevant to his increased claim 
adjudicated herein after the November 2008 letter was sent to 
him.  In fact, in December 2008, the Veteran specifically 
indicated that he had no other information or evidence to 
provide.  Therefore, the failure by the AOJ to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  See generally Medrano v. Nicholson, 
21 Vet. App. 165 (2007).  Therefore, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the Veteran has been prejudiced thereby).  

All that the VCAA requires is that the duty to notify be 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Therefore, based on the foregoing, the Board finds 
that VA has satisfied its duty to notify the Veteran. 

Relevant to the duty to assist, service treatment records, 
Social Security Administration (SSA) records, VA treatment 
records, and private medical records have been obtained and 
considered.  The Veteran has not identified any additional, 
outstanding records necessary to decide his pending appeal.  
Additionally, the Veteran was provided with VA examinations 
in November 2003 and March 2008 in order to adjudicate his 
increased rating claim.  The Veteran has not argued that the 
examinations are inadequate for rating purposes or are 
deficient in any other manner.  The Board notes that the 
Veteran has not been provided with a VA examination in order 
to determine whether his hypercholesterolemia is related to 
his military service.  However, as will be discussed below, 
hypercholesterolemia is not a disability for which VA 
compensation benefits are payable.  Therefore, in the absence 
of a current disability, a remand for examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).  
Additionally, relevant to the Veteran's TDIU claim, the Board 
finds that the evidence of record, to include multiple VA, 
SSA, and private examination reports, adequately address his 
employability and, as such, no further examination and/or 
opinion is necessary to decide the claim.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibits symptoms that would 
warrant different evaluations during the course of the 
appeal, the assignment of staged ratings is appropriate.

The Veteran's back disability is currently evaluated as 40 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5295 [5242-5237].  The Veteran contends that he is 
entitled to an increased rating because such disability is 
getting worse.  Therefore, he argues that a rating in excess 
of 40 percent is warranted for his back disability. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As will be discussed below, the Veteran's back disability is 
manifested by demonstrated disc involvement and limited range 
of motion with radiating pain, tenderness, and spasms, 
without evidence of unfavorable ankylosis of the 
thoracolumbar or entire spine, any associated objective 
neurological abnormalities that warrant separate ratings, or 
incapacitating episodes.

The Board notes that the Veteran is currently in receipt of a 
40 percent disability rating under Diagnostic Code 5010-5295 
[5242-5237].  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27.  The 
hyphenated diagnostic code in this case indicates that 
traumatic arthritis under Diagnostic Code 5010 [5242] is the 
service-connected disorder and that lumbosacral strain under 
Diagnostic Code 5295 [5237] is a residual condition.  The 
Board further notes that such criteria were in effect prior 
to September 26, 2003, when VA amended the schedular criteria 
for rating spine disabilities.  However, as the Veteran filed 
his claim for an increased rating in October 2003, after the 
amended regulations were in effect, only the amended criteria 
is for application in the instant appeal.  The amended 
criteria provides that degenerative arthritis of the spine 
and lumbosacral strain be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5242, 5237.  

Additionally, the Board notes that the evidence reflects that 
the Veteran's back disability has demonstrated disc 
involvement.  Specifically, a March 2004 MRI of the 
lumbosacral spine reflects mild desiccation at L2-3 with 
annulus causing minor spinal stenosis and no foraminal 
encroachment and moderate desiccation at L4-5 with annulus 
causing moderate spinal stenosis and partial bilateral 
foraminal encroachment.  Furthermore, March 2008 X-rays show 
degenerative disc disease at the L5-S1 space of marked degree 
and anterior bridging of the vertebral bodies at the L4-5 
space.  As will be discussed herein, and consistent with the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board has considered whether the Veteran's back 
disability results in any associated objective neurological 
abnormalities that warrant a separate evaluation under an 
appropriate diagnostic code.  

The Board further notes that, under VA regulations, 
intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  However, despite the disc 
involvement in the Veteran's back disability, he does not 
contend, nor does the evidence show, that such results in 
incapacitating episodes.  Therefore, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is not applicable to the instant claim.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Under the General Rating Formula, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 40 
percent.  In this regard, the evidence of record fails to 
demonstrate unfavorable ankylosis of the thoracolumbar or 
entire spine.  Specifically, the evidence shows that the 
Veteran has range of motion in his spine, albeit limited and 
with radiating pain, tenderness, and muscle spasms.  

In this regard, in August 2003, VA treatment records reflect 
complaints of lower back pain on the right side that radiated 
down the Veteran's hip and leg.  At his November 2003 VA 
examination, the Veteran had flexion to 80 degrees and 
extension to 30 degrees.  A November 2003 examination 
conducted by a private physician, Dr. Barnes, reflects that, 
upon physical examination, the Veteran had pain on maximum 
flexion, extension, and left and right lateral rotation at 
the lower lumbar region.  In a May 2004 examination conducted 
for SSA disability purposes, physical examination revealed 
back flexion to 75 degrees, at which point the Veteran 
indicated that if he went any further, he would have a muscle 
spasm, and extension to 25 degrees.  A November 2004 VA 
treatment record reflects that the Veteran had active range 
of motion that was within functional limits.  He was able to 
flex to approximately 70 degrees.  He had mild tenderness to 
bilateral L4-5 lumbar paraspinals, with no spasms noted, but 
indicated that his back pain occasionally radiated into his 
left buttock.  

An August 2007 record from The Center for Pain reveals that, 
after having lumbar facet blocks, the Veteran had good range 
of motion in flexion, extension, and rotation.  He had 
tenderness to palpation across the low back itself on the 
right paraspinal muscles, but no trigger points were 
palpated.  A March 2008 VA examination reflects that the 
Veteran had range of motion with flexion to 20 degrees, 
extension to 25 degrees, right lateral bending to 15 degrees, 
left lateral bending to 10 degrees, right lateral rotation to 
25 degrees, and left lateral rotation to 35 degrees.  There 
was +4 paraspinal muscle spasm and the Veteran had tenderness 
over the lumbosacral spine.  At such time, he complained of 
constant, sharp pain in his lower back with radiation to the 
right knee and left foot.  

Based on the preceding evidence the Board finds that the 
Veteran experiences severe limitation of motion with 
radiating pain, tenderness, and muscle spasms as a result of 
his back disability.  However, as he does not have 
unfavorable ankylosis of the thoracolumbar or entire spine, 
he is not entitled to a rating in excess of 40 percent.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  As indicated previously, the Veteran's back 
disability has demonstrated disc involvement, as evidenced by 
the March 2004 MRI and March 2008 X-rays.  Additionally, a 
February 2004 VA treatment record revealed positive straight 
leg raising on the left and, at his March 2008 VA 
examination, straight leg raising tests were positive on the 
right at 30 degrees and on the left at 20 degrees.  
Therefore, since diagnostic tests, as well as the straight 
leg raising tests, demonstrate disc involvement, the Board 
has considered whether such results in any associated 
objective neurological abnormalities that warrant separate 
ratings.  

In this regard, the Board notes that the Veteran complained 
of paresthesias of the left lower extremity in February 2004.  
Additionally, Additionally, the Board observes that the 
Veteran has, at times, complained of pain radiating into his 
lower extremities; however, such symptomatology is 
contemplated by the General Rating Formula.  Moreover, there 
is no objective medical evidence that the Veteran's 
subjective complaints of paresthesias or radiating pain are 
manifestations of lumbar radiculopathy. 

Specifically, at his November 2003 VA examination, the 
Veteran reported that he had no radiculopathy symptoms.  
Neurologic examination was negative.  A November 2003 
examination conducted by a private physician, Dr. Barnes, 
reflects that, upon neurologic examination, the Veteran had 
no gross motor or sensory deficits.  In a May 2004 
examination conducted for SSA disability purposes, sensory 
examination was normal to all modalities and motor 
examination was normal throughout.  Deep tendon reflexes were 
symmetric and equal.  An October 2004 VA treatment record 
shows that the Veteran complained of back pain with increased 
tightness, but denied paresthesias.  A November 2004 VA 
treatment record reflects that, upon physical examination, 
strength of the lower extremities appeared intact.  A June 
2007 record from The Center for Pain shows that no 
paresthesias were elicited.  A March 2008 VA examination 
reflects that, upon physical examination, the Veteran's deep 
tendon reflexes were present and there was no dermatome 
sensory loss in either lower extremity.  Additionally, he 
indicated that he had pain during sexual intercourse, but no 
erectile dysfunction, or bowel or bladder dysfunction.  

Therefore, the Board finds that the objective medical 
evidence of record fails to demonstrate that the Veteran's 
back disability results in any associated objective 
neurological abnormalities that warrant separate ratings.  

Based on the foregoing, the Board finds that the Veteran is 
not entitled to a rating in excess of 40 percent for his back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
back disability; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is 
not warranted.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran has alleged 
that his back disability interfered with his ability to work 
and resulted in his disability retirement. 

However, the Board finds no evidence that the Veteran's 
service-connected back disability presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
Veteran's service-connected back disability do not result in 
a marked functional impairment in any way or to a degree 
other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for a rating in 
excess of 40 percent for his back disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  New and Material Claim

The Veteran contends that he had elevated cholesterol in 
service and is currently being treated for 
hypercholesterolemia.  Therefore, he claims that service 
connection is warranted for such disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In a March 1989 rating decision, the RO denied entitlement to 
service connection for elevated cholesterol.  In reaching 
such decision, the RO considered the Veteran's service 
treatment records, an October 1988 VA examination report, and 
his own statements.  The RO observed that the Veteran's 
service treatment records reflected that he had elevated 
cholesterol in service.  Additionally, he was diagnosed with 
hypercholesterolemia on VA examination.  However, the RO 
determined that elevated cholesterol is a finding and not a 
ratable entity.  Therefore, the RO denied service connection 
for such claimed disorder.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In March 1989, the Veteran was advised of the decision and 
his appellate rights.  No further communication regarding his 
claim of entitlement to service connection for 
hypercholesterolemia was received until October 2003, when VA 
received his application to reopen such claim.  Therefore, 
the March 1989 rating decision is final.  38 U.S.C. § 4005(c) 
(1988) [38 U.S.C.A § 7105 (West 2002 & Supp. 2008)]; 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1988)[38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claim of 
entitlement to service connection for hypercholesterolemia in 
October 2003, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 3.156(a) 
(2008), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the March 1989 rating decision, additional evidence 
demonstrating current treatment for elevated cholesterol has 
been received.  Specifically, at a November 2003 VA 
examination, it was noted that the Veteran was being treated 
for elevated cholesterol.  VA treatment records also show 
that the Veteran was being followed for hypercholesterolemia.  
Specifically, laboratory results dated from August 2000 to 
February 2004 reflect elevated cholesterol levels.

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence reflects that the 
Veteran has been consistently treated for high cholesterol 
since his service discharge.  The Board finds that the new 
evidence tends to prove a previously unestablished fact 
necessary to substantiate the underlying claim of service 
connection for hypercholesterolemia.  Consequently, the newly 
received evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  Accordingly, the claim 
of entitlement to service connection for hypercholesterolemia 
is reopened.  

Therefore, the Board will now consider whether service 
connection is warranted for hypercholesterolemia.  As 
indicated previously, the evidence of record reflects that 
the Veteran has been treated both during service and after 
service for elevated cholesterol levels.  

Hypercholesterolemia or elevated serum (blood) cholesterol is 
not a disability for which VA compensation benefits are 
payable.  Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  See Schedule for Rating Disabilities; 
Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).  It is also pertinent to note that the term 
"disability," as used for VA purposes, refers to a 
condition resulting in an impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this 
case, the Veteran has not alleged, nor does the record show, 
that his hypercholesterolemia is manifested by any such 
impairment.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  As high serum 
cholesterol is a laboratory result and does not represent a 
disability in and of itself, the Board finds that service 
connection for hypercholesterolemia must be denied.  Id.; see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996); Allen, supra.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal 
and his service connection claim must be denied.  

IV.  TDIU Claim

The Veteran contends that his service-connected disabilities 
render him unemployable and, as such, he is entitled to a 
TDIU.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

The Veteran is currently service-connected for chronic 
myofascial low back pain syndrome and spondylotic changes, 
evaluated as 40 percent disabling; glaucoma, evaluated as 10 
percent disabling; hypertension, evaluated as 10 percent 
disabling; superficial thrombophlebitis of the left leg, 
evaluated as noncompensably disabling; status post-
hemorrhoidectomy, evaluated as noncompensably disabling; 
bilateral scrotal varicocele, evaluated as noncompensably 
disabling; resulting in a combined 50 percent disability 
evaluation.  

However, as the Veteran is not in receipt of a at 60 percent 
rating for a single service-connected disability or, in the 
alternative, a 40 percent rating for a single disability with 
sufficient additional disability to bring the combined rating 
to at least 70 percent.  Therefore, the Board finds that the 
Veteran does not meet the threshold criteria for a TDIU under 
38 C.F.R. § 4.16(a).  Even so, the Board may still assign a 
total disability evaluation on an extra-schedular basis.  As 
such, the remaining inquiry is whether the Veteran is 
unemployable as a result of his service-connected 
disabilities.

At the RO level, the rating board considered whether the 
Veteran's case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The RO concluded that the Veteran was not 
unemployable by reason of his service-connected disabilities 
and that such submission was not warranted.  After review of 
the relevant evidence, further discussed herein below, the 
Board agrees.

According to the Veteran's Application for Increased 
Compensation Based on Unemployability received in October 
2003, he indicated that his service-connected back disability 
rendered him unemployable.  He further indicated that he last 
worked full time on October 3, 2003, and had become too 
disabled to work on the same date.  The Veteran reported that 
he last worked full time at as a supervisor/housekeeper at 
the Central Alabama Veterans Healthcare System (CAVHCS) 
between 1989 through October 2003.  He stated that he lost 
two weeks per year due to illness.  The Veteran indicated 
that he left his last job due to his disability and that he 
had not tried to obtain employment since he became too 
disabled to work.  The Veteran stated that he had completed 
four years of high school and one year of college.  

At his November 2003 VA examination, the Veteran reported 
that he was having problems performing his duties as a 
custodial supervisor. 

A December 2003 statement from CAVHCS reflects that the 
Veteran began work on October 1, 1989.  No ending date was 
provided.  Such statement also shows that the Veteran worked 
as a housekeeping aid foreman and could not perform work that 
included lifting above the shoulder, lifting over 20 pounds, 
pulling or pushing over 20 pounds or machinery.  

An October 2004 decision of the Merit Systems Protection 
Board (MSPB) reversed a finding of the Office of Personnel 
Management (OPM) denying the Veteran disability retirement.  
Specifically, the MSPB determined that the Veteran suffered 
an on-the-job injury resulting in a torn rotator cuff.  The 
MSPB also noted that the Veteran had cited chronic myofascial 
pain, lower back pain, pain radiating to legs syndrome, 
spondylotic changes, and severe neck stiffness in his 
application for disability retirement.  MSPB noted that, in 
support of his application, the Veteran submitted a September 
2004 affidavit of Dr. Barnes.  Such reflects that the Veteran 
had been injured while employed at CAVHCS and, as a result, 
was advised not to return to work until further notice.  Dr. 
Barnes included a chart indicating which job-related 
functions the Veteran was unable to perform.  MSPB determined 
that the Veteran, as a housekeeping aid foreman and in a 
supervisory position, was unable to perform the duties of 
such position and the incapacity appeared permanent.  The 
MSPB concluded that, based on Dr. Barnes's evidence, that the 
Veteran's impaired concentration, impaired attention span, 
and physical limitations were incompatible with either useful 
and efficient service or retention as a housekeeping aid 
foreman.  Therefore, MSPB granted the Veteran's application 
for disability retirement benefits.

An October 2004 letter from the Office of Personnel 
Management (OPM) reflects that the Veteran was awarded 
disability retirement benefits.  In connection with such 
determination, a May 2003 letter from Dr. Hester indicates 
that the Veteran had a permanent partial impairment from his 
left shoulder and, as such, had an impairment rating of 6 
percent to the upper extremity, which converts to 4 percent 
of the whole body.  OPM also included a copy of Dr. Barnes's 
September 2004 affidavit and associated evidence. 

A May 2005 letter from SSA reflects that the Veteran became 
disabled in November 2003 as a result of a primary diagnosis 
of disorders of muscle, ligaments, and fascia, and a 
secondary diagnosis of rheumatoid arthritis and other 
inflammatory polyarthropathies.  Medical records included 
with the Veteran's SSA disability determination primarily 
reflect complaints, treatment, and diagnoses relevant to his 
left shoulder.  A November 2003 letter from Dr. Barnes shows 
that the Veteran was service-connected for a back disability, 
glaucoma, and hypertension and, after he left the military, 
he worked as a security officer and then at a VA hospital in 
the housekeeping department.  He became a supervisor who also 
performed work duties.  Dr. Barnes noted that, while at work, 
the Veteran apparently lifted some trash and injured his left 
shoulder.  As a result of such injury, he underwent physical 
therapy, injections, and surgery for his shoulder.  Despite 
such treatment, the Veteran stated that he had never fully 
recovered subjectively from the pain in his left shoulder.  
He also had difficulty bending, lifting, stooping, and 
squatting.  His left hand seemed to give out on him whenever 
he carried or lifted more than 15 to 20 pounds and he had 
aches and pains in his knees.  Following a physical 
examination, Dr. Barnes determined that the Veteran was 
totally and medically disabled.  Specifically, he indicated 
that the Veteran had traumatic arthritis of the back from his 
military service and a left rotator cuff injury, resulting in 
a 50 to 60 percent impairment.  However, the Veteran also had 
arthritis in his hands and chronic dizziness.  It was noted 
that the Veteran had vertigo associated with sinusitis and 
carotid artery disease.  Additionally, the Veteran was noted 
to be on chronic medications to alleviate his symptoms, many 
of which causes him to become drowsy and lethargic with lack 
of judgment.  As such, considering both the Veteran's 
appendicular and axial skeletal impairment, he was 100 
percent disabled.

Also included in the SSA records is a May 2004 Disability 
Determination Service (DDS) examination conducted by a 
physician.  When asked to described his medical condition, 
such report shows that the Veteran discussed his left 
shoulder, right shoulder, and low back.  It was noted that 
the Veteran also had hypertension, hypercholesterolemia, 
sinusitis, foot pain, and glaucoma.  Following a physical 
examination, the physician indicated that the medical 
evidence provided by the DDS was also reviewed.  The 
physician determined that the Veteran appeared to have some 
problems with his left shoulder joint and low back; however, 
based on the medical findings of the examination, he could do 
work-related activities such as sitting, standing, walking, 
lifting, carrying, and handling objects at least in the 
medium-work category.  It was noted that the Veteran had no 
problem with hearing or speaking and he could travel a 
reasonable distance.

A November 2006 statement from OPM indicates that the Veteran 
worked from October 1, 1989, to October 31, 2004, as a 
housekeeping supervisor before retiring on disability.  OPM 
reported that the Veteran last worked on May 4, 2004.

Based on a review of the Veteran's contentions and the 
medical evidence of record, the Board finds he is not unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  Rather, the 
evidence demonstrates that the Veteran's nonservice-connected 
left shoulder disorder has rendered him unemployable.  
Specifically, while the MSPB, OPM, and SSA determined that 
the Veteran was unemployable, the evidence relied upon by 
such agencies reveal that the Veteran's inability to work in 
his capacity as a housekeeping aid foreman primarily resulted 
from his nonservice-connected left shoulder. 

In this regard, the Board notes that the May 2003 letter from 
Dr. Hester only addressed the impairment resulting from the 
Veteran's left shoulder disorder.  Additionally, a November 
2003 letter from Dr. Barnes, in which he recognized the 
Veteran's compensable service-connected disabilities of his 
back disorder, glaucoma, and hypertension, reflects that Dr. 
Barnes indicated that the Veteran never recovered from his 
left shoulder injury.  Moreover, Dr. Barnes found that the 
Veteran's left shoulder and back disorders, together, 
resulted in only a 50 to 60 percent impairment and his 
additional, nonservice-connected disabilities of arthritis of 
the hands and dizziness/vertigo rendered him 100 percent 
disabled.  

The Board also observes that the physician who conducted the 
May 2004 DDS examination determined that the Veteran was not, 
in fact, unemployable.  The physician specifically considered 
all of the Veteran's disabilities, to include his back 
disorder, foot pain, hypertension, and glaucoma, and found 
that he could do work-related activities in the medium-work 
category.

Therefore, while the Veteran is unemployable, such is due to 
his nonservice-connected disability of the left shoulder.  As 
such, the Board finds that a preponderance of the evidence is 
against a finding that the Veteran's service-connected 
disabilities of chronic myofascial low back pain syndrome and 
spondylotic changes, glaucoma, hypertension, superficial 
thrombophlebitis of the left leg, status post-
hemorrhoidectomy, and bilateral scrotal varicocele, either 
singularly or jointly, render him unable to secure and follow 
a substantially gainful occupation.  Therefore, he is not 
entitled to a TDIU rating. 











	(CONTINUED ON NEXT PAGE)




The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
TDIU.  As such, that doctrine is not applicable in the 
instant appeal, and his claim must be denied.  See 
38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

A rating in excess of 40 percent for chronic myofascial low 
back pain syndrome and spondylotic changes is denied.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
hypercholesterolemia is granted.

Service connection for hypercholesterolemia is denied.

A TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


